UNITED STATES COURT OF APPEALS
                                 Tenth Circuit
                      Byron White United States Courthouse
                               1823 Stout Street
                            Denver, Colorado 80294
                                (303) 844-3157
Patrick J. Fisher, Jr.                                                                 Elisabeth A. Shumaker
Clerk                                                                                  Chief Deputy Clerk

                                              November 8, 1996


        TO:      All recipients of the captioned order and judgment

        RE:      96-1072 Lyons v. Claar
                 October 21, 1996


                 Please be advised of the following correction to the captioned decision:

               Inadvertently, the hard copy of the order and judgment was stamped with the
        incorrect filed date (October 22, 1996). The correct filed date is October 21, 1996.

                 Please make the appropriate correction.

                                                           Very truly yours,

                                                           Patrick Fisher, Clerk



                                                           Susan Tidwell
                                                           Deputy Clerk
No. 96-1072, Lyons v. Claar

Attachment not available electronically.
                     UNITED STATES COURT OF APPEALS
Filed 10/21/96
                                  TENTH CIRCUIT



 JOSEPH C. LYONS

          Plaintiff-Appellant,

 v.                                                    No. 96-1072
                                                   (D.C. No. 95-S-2785)
 NARD CLAAR; JOSE VEGA;                                 (D. Colo.)
 BECKY ROMANO; JERRY
 KIMBREL,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Mr. Lyons is a pro se litigant and a state inmate. The trial court dismissed

Mr. Lyons' complaint as frivolous and Mr. Lyons appeals.

       Mr. Lyons sued four prison officials alleging they transfered him from a

higher paying prison job to a lower paying prison job. He asked for restoration of

his previous job, back pay and bonuses, and an injunction to prevent any

retaliation.

       The district court, in a well reasoned opinion, concluded the claims should

be dismissed as frivolous.

       Mr. Lyons appeals this decision. Mr. Lyons' brief is not persuasive and is

based upon a misunderstanding of the law. The basic premise of Mr. Lyons' brief

is that somehow he has a constitutional right to his former job. This simply is not

the case.

       The judgment of the district court is AFFIRMED for substantially the

same reasons set forth in the order of the district court, a copy of which is

attached.



                                       Entered for the Court


                                       WADE BRORBY
                                       United States Circuit Judge


                                         -2-